157 S.W.3d 779 (2005)
Kenneth VAUGHN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84242.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2005.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Deborah Daniels, Shawn Naccarato (co-counsel), Jefferson City, MO, for respondent.
*780 Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Kenneth Vaughn appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He alleged his plea counsel provided ineffective assistance by failing to adequately investigate two potential defenses.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).